 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Robert Mueller
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-cr-00200 LJO SKO
11                                Plaintiff,             STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE; FINDINGS
12   v.                                                  AND ORDER
13   ROBERT MUELLER,                                     DATE: May 20, 2019
                                                         TIME: 1:00 p.m.
14                                Defendant.             JUDGE: Hon. SHEILA K. OBERTO
15

16
                                               STIPULATION
17
            COMES NOW, Defendant, Robert Mueller, by and through his attorney of record, Monica L.
18

19 Bermudez and The United States of America, by and through its counsel of record hereby stipulate as
20 follows:

21          1.      By previous order, this matter was set for status on March 18, 2019.
22
            2.      By this stipulation, defendants now move to continue the status hearing to May 20,
23
     2019 at 1:00 p.m. before the Honorable Sheila K. Oberto, and to exclude time between the date of
24
     this stipulation and May 20, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and
25
     (iv). The government joins in this request.
26

27          3.      The parties agree and stipulate, and request that the Court find the following:

28          a.      Counsel for defendant will be engaged in trial in the case of People v. Miguel Aldaco
                                                      1
29

30
     BF167017C in Kern County and is unable to attend the status conference in this matter on Monday
 1
     March 18, 2019. Furthermore, Defense Counsel and the AUSA are seeking additional time to
 2

 3 discuss this matter to seek an agreed upon resolution before the next status hearing.

 4          b.      The government does not object to, and agrees with, the requested continuance.
 5          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 6
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 7
     prescribed by the Speedy Trial Act.
 8
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10 seq., within which trial must commence, the time period of the date of this stipulation to May 20,

11 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

12 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the

13 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

14
     interest of the public and the defendants in a speedy trial.
15
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
17

18 a trial must commence.

19 IT IS SO STIPULATED.
20 DATED: March 14, 2019

21                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
22                                          Counsel for Defendant
                                            Robert Mueller
23

24 DATED: March 14, 2019
                                            /s/ David Gappa
25                                          DAVID GAPPA
                                            Assistant United States Attorney
26

27

28
                                                         2
29

30
                                                  ORDER
 1

 2          The parties’ stipulated request to continue the status conference to May 20, 2019, is
 3 GRANTED. The time period of the date of this order to May 20, 2019, inclusive, shall be excluded

 4
     pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv), because it results from a
 5
     continuance granted by the Court at the Defendant’s request based on the Court’s finding that the
 6
     ends of justice served by taking such action outweigh the best interest of the public and the
 7

 8 Defendant in a speedy trial.
 9          The Court notes that this case has been pending since September 11, 2018. To move this

10 case forward, the parties SHALL be prepared to select a mutually agreeable trial date before Chief

11
     U.S. District Judge Lawrence J. O’Neill at the May 20, 2019, status conference.
12

13
     IT IS SO ORDERED.
14

15 Dated:      March 14, 2019                                     /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29

30
